DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robotic control unit” in claim 4, 10, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Para 0187 of the specification of the instant application defines control unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2015/0223903 to Bell et al.
Regarding Claim 1, Bell teaches a surgical robotic visualization system, comprising: a first robotic arm (para 013 and 015 teaches a robotic arm to control optical fiber or ultrasonic probe); a second robotic arm (para 085 teaches multiple robotic arms to control optical fiber and ultrasonic probe); a photoacoustic receiver coupled to the first robotic arm (para 085 teaches multiple robotic arms to control optical fiber and ultrasonic probe [photoacoustic receiver]); an emitter assembly coupled to the second robotic arm (para 085 teaches multiple robotic arms to control optical fiber [emitter]and ultrasonic probe); and a control circuit configured to: cause the emitter assembly to emit electromagnetic radiation toward an anatomical structure at a plurality 
Regarding Claim 2 and 4-6, Bell teaches that the control circuit is configured to cause the first robotic arm to move the photoacoustic receiver into contact with a surface of the anatomical structure (para 085 and 086 teaches a controller to control the robotic arms).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, 10-12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2015/0223903 to Bell et al. in view of U. S. Publication No. 2016/0000516 to Cheng et al.
Regarding Claim 3, Bell teaches all of the above claim limitations but does not expressly teach that the electromagnetic radiation comprises a near infrared radiation. 
Cheng teaches that the electromagnetic radiation comprises a near infrared radiation (para 0034).
it would be obvious to one of ordinary skill in the art at the time of filing to modify Bell with near infrared radiation as taught by Cheng, since different electromagnetic radiation, optical, infrared and near-infrared radiation are obvious variants).
Regarding Claim 7 and 14, Bell teaches a surgical robotic visualization system, comprising: a robotic arm; a photoacoustic receiver coupled to the robotic arm; an emitter assembly, comprising: a near infrared light emitter; and a structured light emitter; a waveform sensor assembly; and a control circuit configured to: cause the structured light emitter to emit a structured light pattern onto a surface of an anatomical structure; construct a three-dimensional digital representation of the anatomical structure from the reflected structured light pattern detected by the waveform sensor assembly; receive a user input indicative of a selected position of the photoacoustic receiver with respect to the surface of the anatomical structure; cause the robotic arm to move the photoacoustic receiver to the selected position; cause the near infrared light emitter to emit pulses that reach tissue within the anatomical structure; and cause the robotic arm to adjust position of the photoacoustic receiver to improve quality of acoustic response signals received by the photoacoustic receiver from the tissue excited by the near infrared light pulses.  
Bell teaches all of the above claim limitations but does not expressly teach that the electromagnetic radiation comprises a near infrared radiation. 
Cheng teaches that the electromagnetic radiation comprises a near infrared radiation (para 0034).
it would be obvious to one of ordinary skill in the art at the time of filing to modify Bell with near infrared radiation as taught by Cheng, since different electromagnetic radiation, optical, infrared and near-infrared radiation are obvious variants).
Regarding Claim 10, Bell teaches a robotic control unit configured to control movement of the robotic arm (para 085 and 086 teaches a controller to control the robotic arms).
Regarding Claim 11, Bell teaches a display configured to selectively depict a three-dimensional rendering of the anatomical structure based on the three-dimensional digital representation of the anatomical structure (para 0083 teaches 3d image of the target).  
Regarding Claim 12, Bell teaches that the display is configured to solicit the user input regarding the selected position (para 0115 teaches user selection and guidance of the robotic arms).  
Regarding Claim 17, Bell teaches a robotic control unit configured to control movement of the robotic arm (para 085 and 086 teaches a controller to control the robotic arms).  
Regarding Claims 18 and 19, Cheng teaches that the control circuit is further configured to cause the imaging system to selectively depict a three-dimensional rendering of the anatomical structure based on the three-dimensional digital representation of the anatomical structure (para 0083 teaches 3d image of the target).  
Regarding Claim 20, Bell teaches that the imaging system is configured to solicit the user input regarding the selected position (para 0115 teaches user selection and guidance of the robotic arms). 

Allowable Subject Matter
Claims 8, 9, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2015/0223903 to Bell et al.; U. S. Publication No. 2016/0000516 to Cheng et al.; U. S. Publication No. 2015/0297177 to Boctor et al. none of the prior art alone or in combination teaches that “the control circuit is configured to cause the robotic arm to increase a pressure applied by the photoacoustic receiver onto the surface of the anatomical structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793